ORDER
PER CURIAM.
Defendant, McBaine Contracting Company, appeals the trial court’s judgment entered on a jury verdict awarding Saffet and Rebecca Kacar, Plaintiffs, $30,000 in damages for a breach of contract claim. Defendant argues the trial court erred in: (1) denying Defendant’s motion for directed verdict because the Plaintiffs lacked standing to bring an action for damages to real property they did not own; and (2) denying Defendant’s post-trial motions because (a) Plaintiffs’ evidence of an oral agreement violated the parol evidence; (b) Plaintiffs’ evidence of statements made was inadmissible hearsay; and (c) there was no evidence to support Plaintiffs’ award of $30,000.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).